Citation Nr: 0709309	
Decision Date: 03/29/07    Archive Date: 04/16/07

DOCKET NO.  97-10 292A	)	DATE
	)
	)

Received on appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to an initial disability evaluation in excess of 
10 percent for a cognitive disorder, NOS, previously 
diagnosed as post-concussive syndrome, status post closed 
head trauma.



REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

C. Eckart, Counsel





INTRODUCTION

The veteran served on active duty from May 1992 to March 
1995.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an October 1996 rating decision 
rendered by the Jackson, Mississippi, Regional Office (RO), 
of the Department of Veterans Affairs (VA).  Notice of this 
decision was sent the same month by the RO located in San 
Juan, the Commonwealth of Puerto Rico.  Since that action, 
the veteran has relocated and his claims folder has been 
transferred to the St. Petersburg, Florida, RO.

The appeal was remanded by the Board for further development 
in December 2004.  Such development has been completed and 
the matter is now returned to the Board for further 
consideration.  


FINDINGS OF FACT

1.  From initial entitlement to December 6, 1999, the 
veteran's service-connected cognitive disorder, status post 
closed head injury, is shown to be a multi infarct dementia 
which has been productive of impairment of intellectual 
functions, orientation, memory and judgment, and lability and 
shallowness of affect of such extent, severity, depth and 
persistence as to produce considerable social and industrial 
inadaptability.  

2.  From December 6, 1999 to April 6, 2005 the veteran's 
service-connected cognitive disorder, status post closed head 
injury, is shown to be a multi infarct dementia which has 
been productive of impairment of intellectual functions, 
orientation, memory and judgment, and lability and 
shallowness of affect of such extent, severity, depth and 
persistence as to produce severe social and industrial 
inadaptability.  

3.  As of April 6, 2005 the veteran's service-connected 
cognitive disorder, status post closed head injury, is shown 
to be a multi infarct dementia which has been productive of 
impairment of intellectual functions, orientation, memory and 
judgment, and lability and shallowness of affect of such 
extent, severity, depth and persistence as to produce total 
social and industrial inadaptability.  


CONCLUSIONS OF LAW

1.  The criteria for an initial rating of 50 percent 
disabling for service-connected cognitive disorder, status 
post closed head injury have been met prior to December 6, 
1999.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 & 
Supp. 2006); 38 C.F.R. §§ 3.102, 3.159, 4.1, 4.3, 4.7, 
4.124a, 4.129, 4.130, 4.132 Diagnostic Codes 8045 and 9304 
(1996).

2.  The criteria for a rating of 70 percent disabling for 
service-connected cognitive disorder, status post closed head 
injury have been met from December 6, 1999 to April 6, 2005.  
38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 & Supp. 
2006); 38 C.F.R. §§ 3.102, 3.159, 4.1, 4.3, 4.7, 4.124a, 
4.129, 4.130, 4.132 Diagnostic Codes 8045 and 9304 (1996).

3.  The criteria for a rating of 100 percent disabling for 
service-connected cognitive disorder, status post closed head 
injury have been met as of April 6, 2005.  38 U.S.C.A. §§ 
1155, 5103, 5103A, 5107 (West 2002 & Supp. 2006); 38 C.F.R. 
§§ 3.102, 3.159, 4.1, 4.3, 4.7, 4.124a, 4.129, 4.130, 4.132 
Diagnostic Codes 8045 and 9304 (1996).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duty to notify and assist

The VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5103, 
5103A (West 2002 & Supp. 2006); 38 C.F.R. § 3.159 (2006).  
Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) 
(West 2002 & Supp. 2006); 38 C.F.R. § 3.159(b) (2006); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper VA 
notice must inform the claimant of any information and 
evidence not of record (1) that is necessary to substantiate 
the claim; (2) that VA will seek to provide; (3) that the 
claimant is expected to provide; and (4) must ask the 
claimant to provide any evidence in her or his possession 
that pertains to the claim in accordance with 38 C.F.R. 
§ 3.159(b)(1).  Such notice should be provided to a claimant 
before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim.  Pelegrini v. 
Principi, 18 Vet. App. 112 (2004).  The Board finds that any 
defect with respect to the notice requirement in this case 
was harmless error for the reasons specified below.  See 
VAOPGCPREC 7-2004.

In the present case, the veteran's claim for service 
connection for residuals of a head injury was received in 
March 1995.  After granting service connection, the VA 
provided initial notice of the provisions of the duty to 
assist as pertaining to entitlement to an increased rating in 
the December 2003 letter, which included notice of the 
requirements to an increased rating, of the reasons for the 
denial of his claim, of his and VA's respective duties, and 
he was asked to provide information in his possession 
relevant to the claim.  The duty to assist letter 
specifically notified the veteran that VA would obtain all 
relevant evidence in the custody of a federal department or 
agency.  He was advised that it was his responsibility to 
either send medical treatment records from his private 
physician regarding treatment, or to provide a properly 
executed release so that VA could request the records for 
him.  The veteran was also asked to advise VA if there were 
any other information or evidence he considered relevant to 
these claims so that VA could help by getting that evidence.    

VA must also make reasonable efforts to assist the claimant 
in obtaining evidence necessary to substantiate the claim for 
the benefit sought, unless no reasonable possibility exists 
that such assistance would aid in substantiating the claim.  
38 U.S.C.A. § 5103A(a); 38 C.F.R. § 3.159(c), (d).  Service 
medical records were previously obtained and associated with 
the claims folder.  VA, Social Security and private records 
were obtained and associated with the claims folder.  

Assistance shall also include providing a medical examination 
or obtaining a medical opinion when such an examination or 
opinion is necessary to make a decision on the claim.  38 
U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  The evidence of record 
includes examination reports, and the examination reports of 
April 2005 and March 2006 provided the most recent assessment 
of the veteran's condition based on examination of the 
veteran.  

During the pendency of this appeal, the United States Court 
of Appeals for Veterans Claims (Court) issued a decision in 
the appeal of Dingess v. Nicholson, 19 Vet. App. 473 (2006), 
which held that the notice requirements of 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements 
of a service-connection claim, including the degree of 
disability and the effective date of an award.  In the 
present appeal, the veteran was not provided with notice of 
the type of evidence necessary to establish an earlier 
effective date.  However, since an increased 100 percent 
rating is being granted for the residuals of the head injury 
from initial entitlement, the failure to send such a letter 
is harmless error.  Significantly, the veteran retains the 
right to appeal any effective date assigned.  For these 
reasons, it is not prejudicial to the appellant for the Board 
to proceed to finally decide this appeal.  See Conway v. 
Principi, 353 F.3d 1369 (Fed. Cir. 2004); Bernard v. Brown, 
4 Vet. App. 384 (1993); see also 38 C.F.R. § 20.1102 
(harmless error).

II.  Increased Initial Rating for Seizure disorder from 
initial entitlement up to November 30, 2005

Service connection was granted for residuals of a head injury 
in an October 1996 RO decision which assigned a 10 percent 
initial rating effective the date of his March 1995 claim for 
benefits.  The veteran appealed this decision.  

Disability evaluations are determined by the application of a 
schedule of ratings, which is based on average impairment of 
earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  
Separate diagnostic codes identify the various disabilities.  
Where there is a reasonable doubt as to the degree of 
disability, such doubt will be resolved in favor of the 
claimant.  38 C.F.R. § 3.102.  Where there is a question as 
to which of two evaluations shall be applied, the higher 
evaluation will be assigned if the disability picture more 
nearly approximates the criteria required for that rating. 
Otherwise, the lower rating will be assigned.  38 C.F.R. § 
4.7.  In addition, the Board will consider the potential 
application of the various other provisions of 38 C.F.R., 
Parts 3 and 4, whether or not they were raised by the 
veteran, as required by Schafrath v. Derwinski, 1 Vet. App. 
589 (1991).

Where entitlement to compensation has already been 
established and an increased disability rating is at issue, 
the primary concern is the present level of disability. 
Francisco v. Brown, 7 Vet. App. 55 (1994).  The Court has 
held that unlike in claims for increased ratings, "staged 
ratings" or separate ratings for separate periods of time may 
be assigned based on the facts found following the initial 
grant of service connection.  Fenderson v. West, 12 Vet. App. 
119 (1999).

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the appellant prevailing in either 
event, or whether a preponderance of the evidence is against 
a claim, in which case, the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App 49, 55-57 (1990).

The Secretary shall consider all information and lay and 
medical evidence of record in a case before the Secretary 
with respect to benefits under laws administered by the 
Secretary.  When, after consideration of all of the evidence 
and material of record in an appropriate case before VA, 
there is an approximate balance of positive and negative 
evidence regarding the merits of an issue material to the 
determination of the matter, the Secretary shall give the 
benefit of the doubt to the claimant.  38 U.S.C.A. § 5107 
(West 2002); Alemany v. Brown, 9 Vet. App. 518, 519 (1996); 
38 C.F.R. §§ 3.102, 4.3 (2006).

Ever since the effective date of service connection in March 
1995, the veteran's service-connected residuals of a closed 
head injury has been rated under 38 C.F.R. 
§ 4.124a, Diagnostic Code 8045 (brain disease due to trauma 
and Diagnostic Code 9304 (dementia due to head trauma).  

Under Diagnostic Code 8045 (brain disease due to trauma), 
purely neurological disabilities, such as hemiplegia, 
epileptiform seizures, facial nerve paralysis, etc., 
following trauma to the brain, will be rated under the 
diagnostic codes specifically dealing with such disabilities, 
with citation of a hyphenated diagnostic code (e.g., 8045- 
8207).  Purely subjective complaints such as headaches, 
dizziness, insomnia, etc., are recognized as symptomatic of 
brain trauma and rated at 10 percent, and no more, under 
Diagnostic Code 9304.  Ratings in excess of 10 percent for 
brain disease due to trauma under Diagnostic Code 9304 are 
not assignable in the absence of a diagnosis of multi-infarct 
dementia associated with brain trauma.  The evidence as 
discussed below reflects evidence suggestive of a multi 
infarct dementia that has been found to be associated with 
brain trauma.  

Dementia due to head trauma is rated based on the schedule 
for rating mental disabilities, which was revised, effective 
on November 7, 1996.  The revision became effective after the 
initial 10 percent rating was assigned for the service-
connected residuals of head injury.  

In an opinion, VAOPGCPREC 7-2003, VA's General Counsel issued 
a holding that where the law or regulation changes after a 
claim has been filed or reopened, but before the 
administrative or judicial appeal process has been concluded, 
the version most favorable to the appellant will apply unless 
Congress provides otherwise.  The Court has held that when 
the Board addresses in its decision a question that was not 
addressed by the RO, the Board must consider the question of 
adequate notice of the Board's action and an opportunity to 
submit additional evidence and argument.  If not, it must be 
considered whether the veteran has been prejudiced thereby.  
Bernard v. Brown, 4 Vet. App. 384, 393 (1993).  In addition, 
if the Board determines that the claimant has been prejudiced 
by a deficiency in the statement of the case, the Board 
should remand the case to the RO pursuant to 38 C.F.R. § 
19.9, specifying the action to be taken.  Bernard v. Brown, 4 
Vet. App. 384, 394 (1993).  

In an opinion, VAOPGCPREC 3-2000, VA's General Counsel issued 
a holding regarding the application of the new criteria.  It 
was held that if the amended regulation is more favorable to 
the claimant, then the retroactive reach of the regulation is 
governed by 38 U.S.C.A. § 5110(g) which provides that VA may, 
if warranted by the facts of the claim, award an increased 
evaluation based on a change in law retroactive to, but no 
earlier than, the effective date of the change.  It was 
further held that pursuant to 38 U.S.C.A. § 7104, the Board's 
decisions must be based on consideration of all evidence and 
material of record, rather than merely evidence which pre- 
dates or post-dates a pertinent change to VA's Rating 
Schedule.

Prior to November 7, 1996, the regulations distinguished 
between organic mental disorders and psychoneurotic 
disorders.  Under the criteria in effect prior to November 7, 
1996, a disability rated under Diagnostic Code 9304 was 
considered an "organic mental disorder," which, according to 
the American Psychiatric Association manual, was 
characterized solely by psychiatric manifestations.  However, 
the regulations noted that neurological or other 
manifestations of etiology common to the mental disorder may 
be present, and if present, were to be rated separately as 
distinct entities under the neurological or other appropriate 
system and combined with the rating for the mental disorder.

The severity of a psychiatric disability is based upon actual 
symptomatology, as it affects social and industrial 
adaptability.  38 C.F.R. § 4.130.  The principle of social 
and industrial inadaptability as the basic criteria for 
rating disabilities for mental disorders contemplates those 
abnormalities of conduct, judgment, and emotional reactions 
which affect economic adjustment, i.e., which produce 
impairment of earning capacity. 38 C.F.R. § 4.129 (in effect 
prior to November 7, 1996).  

Social integration is one of the best evidences of mental 
health and reflects the ability to establish (together with 
the desire to establish) healthy and effective interpersonal 
relationships.  Poor contact with others may be an index of 
emotional illness; however, social inadaptability is to be 
evaluated only as it affects industrial adaptability. 38 
C.F.R. § 4.129.  Two of the most important determinants of 
psychiatric disability are time lost from gainful work and a 
decrease in the work efficiency.  The examiner's 
classification of the disease as "mild," "moderate," or 
"severe" is not determinative of the degree of disability.  
The record of the history and complaints are only preliminary 
to the examination report.  The report and the analysis of 
the symptomatology and full consideration of the whole 
history are the determining factors. 38 C.F.R. § 4.130. (in 
effect prior to November 7, 1996).  

The general rating formula for organic mental disorders 
provided for a 10 percent rating when mild impairment of 
social and industrial adaptability was shown.  A 30 percent 
rating was warranted for definite impairment of social and 
industrial adaptability.  A 50 percent rating was for 
assignment where considerable impairment of social and 
industrial adaptability was shown.  A 70 percent rating was 
for assignment where severe impairment of social and 
industrial adaptability was shown.  Finally, a 100 percent 
rating was warranted if the medical evidence indicated 
impairment of intellectual functions, orientation, memory and 
judgment, and lability and shallowness of affect of such 
extent, severity, depth, and persistence as to produce total 
social and industrial inadaptability.  See 38 C.F.R. 
§ 4.132, DC 9304 (in effect prior to November 7, 1996).  

Under the revised criteria for rating mental disorders, 
dementia due to head trauma, is categorized under the heading 
of "Delirium, Dementia, and Amnestic and Other Cognitive 
Disorders," and is rated under the "General Rating Formula 
for Mental Disorders," Diagnostic Code 9304.  38 C.F.R. 
§§ 4.126(c), 4.130 (2006).  These criteria contemplate that a 
30 percent evaluation is warranted when the veteran exhibits 
occupational and social impairment with occasional decrease 
in work efficiency and intermittent periods of inability to 
perform occupational tasks (although generally functioning 
satisfactorily, with routine behavior, self-care, and 
conversation normal), due to such symptoms as: depressed 
mood, anxiety, suspiciousness, panic attacks (weekly or less 
often), chronic sleep impairment, and mild memory loss (such 
as forgetting names, directions, recent events).

A 50 percent evaluation is warranted when the veteran 
exhibits occupational and social impairment with reduced 
reliability and productivity due to such symptoms as: 
flattened affect; circumstantial, circumlocutory, or 
stereotyped speech; panic attacks more than once a week; 
difficulty in understanding complex commands; impairment of 
short and long-term memory (e.g., retention of only highly 
learned material, forgetting to complete tasks); impaired 
judgment; impaired abstract thinking; disturbances of 
motivation and mood; difficulty in establishing and 
maintaining effective work and social relationships.

A 70 percent evaluation, is warranted for occupational and 
social impairment, with deficiencies in most areas, such as 
work, school, family relations, judgment, thinking, or mood, 
due to such symptoms as: suicidal ideation; obsessional 
rituals which interfere with routine activities; speech 
intermittently illogical, obscure, or irrelevant; near-
continuous panic or depression affecting the ability to 
function independently, appropriately and effectively; 
impaired impulse control (such as unprovoked irritability 
with periods of violence); spatial disorientation; neglect of 
personal appearance and hygiene; difficulty in adapting to 
stressful circumstances (including work or a worklike 
setting); inability to establish and maintain effective 
relationships.  

A 100 percent evaluation is warranted for total occupational 
and social impairment, due to such symptoms as: gross 
impairment in thought processes or communication; persistent 
delusions or hallucinations; grossly inappropriate behavior; 
persistent danger of hurting self or others; intermittent 
inability to perform activities of daily living (including 
maintenance of minimal personal hygiene); disorientation to 
time or place; memory loss for names of close relatives, own 
occupation, or own name.

The GAF is a scale reflecting the "psychological, social, and 
occupational functioning in a hypothetical continuum of 
mental health-illness."  DIAGNOSTIC AND STATISTICAL MANUAL OF 
MENTAL DISORDERS, FOURTH ED, American Psychiatric Association 
(1994) (DSM-IV), p.32; 38 C.F.R. §§ 4.125(a), 4.130 (2005).  
GAF scores of 61 to 70 are indicative of some mild symptoms 
(e.g., depressed mood and mild insomnia) or some difficulty 
in social, occupational, or school functioning (e.g., 
occasional truancy, or theft within the household), but 
generally functioning pretty well, with some meaningful 
interpersonal relationships.  Scores of 51-60 involve 
moderate symptoms, such as flat affect and circumstantial 
speech, occasional panic attacks, or moderate difficulty in 
social or occupational functioning (e.g., few friends or 
conflicts with peers or co-workers.)  Scores ranging from 41 
to 50 reflect serious symptoms (e.g., suicidal ideation, 
severe obsessional rituals, frequent shoplifting) or any 
serious impairment in social, occupational or school 
functioning (e.g., no friends, unable to keep a job). Id.  
Scores ranging from 31 to 40 reflect some impairment in 
reality testing or communication (e.g., speech is at times 
illogical, obscure, or irrelevant) or major impairment in 
several areas, such as work or school, family relations, 
judgment, thinking, or mood, (e.g., depressed man avoids 
friends, neglects family, and is unable to work; child 
frequently beats up younger children, is defiant at home, and 
is failing at school). Id.  Scores of 21-30 indicate that 
behavior is considerably influenced by delusions or 
hallucinations or serious impairment in communication or 
judgment (e.g., sometimes incoherent, acts grossly 
inappropriately, suicidal preoccupation) or inability to 
function in almost all areas (e.g., stays in bed all day; no 
job, home, or friends).

Neurological deficits or other impairments stemming from the 
same etiology as a head injury shall be rated separately and 
combined with the evaluation of the cognitive disorder.  38 
C.F.R. § 4.126.

Service medical records reveal that the veteran injured his 
head on May 26, 1993 in a wrestling match and struck his head 
on a coffee table, resulting in tonic clonic activity 
followed by unresponsiveness.  On arrival of the ambulance he 
was oriented times 2 and had a 4 centimeter laceration of the 
left forehead.  Neurologically he responded to pain, but had 
inappropriate speech and was agitated.  He was hospitalized 
from May 26 to May 30 1993 for a cerebral concussion, and the 
psychiatric evaluation from this time revealed the following 
complaints and symptoms.  He endorsed both antrograde and 
retrograde amnesia surrounding the trauma, with short and 
long term memory deficits, slowed mentation and left sided 
cephalgia.  His head computed tomography (CT) scan showed 
questionable small subdural hematoma versus normal variable.  
Routine electroencephalogram (EEG) was normal, magnetic 
resonance imaging (MRI) was pending.  His past psychiatric 
history was unremarkable per the veteran and his health 
record.  He had very limited recall of his social history 
during this hospital stay.  

Mental status examination revealed him to be alert and 
oriented, dressed in military attire.  He made good eye 
contact and demonstrated normal psychomotor activity.  His 
speech was slow and mood was frustrated with a constricted 
affect.  He denied perceptual disturbances, paranoia, 
referential thinking or suicidal or homicidal plan or intent.  
His cognition capacity examination score was 24/30.  He 
evidenced slow mentation and had difficulty with short and 
long term memory.  He was diagnosed with status post closed 
head injury (CHI) and probably organic encephalopathy.  The 
treating physician discussed that some degree of impairment 
of higher cortical function may persist for weeks or even be 
permanent from moderate to severe head injuries.  Sequelae 
may include defects in memory, orientation, perception, 
judgment, affect and behavior.  He was recommended to have a 
calm, supportive environment that does not tax his mental 
energies.  His deficits did not seem functional.  

The service medical records reflect that he continued with 
post concussive headaches and slight memory loss in July 1994 
and was diagnosed with post concussive syndrome.  His post 
concussive headaches continued through November 1994.  In 
October 1994 a medical board found him unfit to perform full 
duty secondary to post concussive syndrome secondary to 
closed head injury.  Among his problems included chronic 
headaches and continued memory problems affecting his ability 
to perform to standards that were required and desired by 
work space supervisors.  He was separated from duty in 
December 1994.

The veteran filed his claim for service connection in March 
1995.  Also in March 1995 he was seen for complaints of 
pounding headaches that had gotten increasingly worse over 
the past 2-3 days, with a history of CHI given.  His 
headaches were mostly varietal occipital every day, and 
mostly at night with pain increasing not associated with 
nausea or vomiting, no syncope or seizures.  The diagnosis 
was chronic headaches, history of head injury and 
questionable decreased memory.  VA treatment records from May 
1995 revealed a history of severe CHI with resultant severe 
cognitive memory deficits and chronic headaches.  He was here 
for evaluation and treatment of his headaches.  He described 
the headaches as global and constant, occasionally with 
nausea and intermittently worse.  There were no other 
associated symptoms.  Examination revealed severe short and 
long term memory deficit.  Thought process was slow, affect 
was depressed.  He appeared preoccupied with internal stimuli 
and was distressed.  His had mild headaches that evening.  He 
followed simple one step commands only.  He showed some 
difficulty with rapidly alternating movement and fine motor 
control.  The impression was progressive cognitive decline in 
a setting of a head injury two years ago.  Considerations 
included post concussive syndrome and early dementia and 
chronic central nervous system (CNS) infection.

In August 1995 the veteran was seen on referral from the 
emergency room (ER) for memory loss, disorientation, and 
isolation.  He was seen by neurology and referred for a 
psychiatric evaluation.  His information was all provided by 
his sister as he didn't talk.  He did not remember anything 
and did not talk.  He was noted to be well groomed, well 
developed and well nourished, with some psychomotor 
retardation.  He was cooperative.  His mood had a good affect 
and he was calm and constricted with slow speech.  He did not 
remember things when asked for a question, he expressed some 
anger to himself because he could not remember what happened 
to him.  He did not appear to be hallucinating or with 
delusions.  There were no suicidal or homicidal ideas 
expressed.  He had decreased thought process function.  He 
was alert and oriented only in person, not in time or place.  
He had deficits in remote, recent and immediate memory.  He 
had poor concentration, poor judgment and poor insight.  He 
noted to have been diagnosed in August 1993 with post 
concussion syndrome, memory deficit and questionable 
depression.  

An August 1995 MRI diagnosed questionable areas of abnormal 
enhancement in the left middle cranial fossa.  A September 
1995 neurological examination was normal.  

An October 1995 summary of neuropsychological findings noted 
the history of CHI, with an apparent loss of consciousness 
for 2 weeks, continuing with memory loss and behavioral 
changes.  He underwent a battery of tests.  According to his 
sister the veteran presented a remarkable lack of motivation 
and on clinical observation, poor cooperation and effort was 
noted.  Findings were that the veteran was to have been 
examined with a standard neuropsychiatric battery but the 
examination was considerably shortened due to his mental 
status and attitude.  The results seemed to lack internal 
consistency and could not be considered valid or reliable 
indicators of his mental status.  Such inconsistency could be 
due to confusion, or to intentional or unintentional symptoms 
exaggeration or a combination of factors.  Although the 
present results were questionable, the examiner cautioned 
against assuming that an apparent exaggeration be taken as an 
absence of actual cognitive or emotional pathology, but 
rather as a confounding element to be interpreted in light of 
a total clinical picture.  The examiner deferred giving a 
clinical impression.  

A November 1995 MRI gave an impression of right thalamic 
small areas of abnormal signal intensity at its dorsal 
aspect, probably sequelae of prior head trauma.  

The report of a January 1996 psychiatric evaluation for 
Social Security purposes noted the history of head trauma 
reported by the veteran, said to have taken place in 1995.  
He claimed to have been unconscious for 2 weeks.  Since the 
head injury, he has constant headaches, cannot think well, 
forgets things and does not know what he's going to do.  His 
sister reported the veteran was anxious, retreats into 
himself, avoids others and does not want to be neat.  He also 
could be aggressive and was unable to follow directions.  
This examination also reported the veteran's medical history 
and work history in which he was noted to have had good 
relations with others in the service.  Currently he was 
living with his mother and sister and spent the day in the 
house.  People let him do what he wanted because if he was 
told to wash or eat breakfast, he became violent.  He spent 
his time watching TV or lying in bed and avoided social 
activities.  He needed to be supervised to eat and take care 
of himself properly.  

Mental examination revealed him to be disheveled, with 
unkempt looking hair.  There was no movement disorder though 
he changed positions frequently.  His thoughts were coherent, 
but illogical and irrelevant.  There was no pathology in the 
same.  There were no suicidal or homicidal thoughts 
expressed.  There were blocks and loss of association noted.  
His language was quite scarce, with very little production as 
he answered in monosyllables and short sentences.  His affect 
was bottled with an apathetic state of mind.  He was oriented 
in person, not in place or time.  His immediate, short term 
and long term memories were poor.  He was unable to answer 
the different tests and did not recall how he arrived at the 
examination.  His attention and concentration were poor.  He 
had to be constantly reminded to pay attention and could not 
recite months of the year or days of the week backwards.  He 
could not subtract or do proverbs.  He did poorly on word 
testing.  His judgment and insight were deteriorated.  The 
diagnosis was Axis I dementia secondary to head trauma, Axis 
II was deferred and Axis III was head trauma.  He was viewed 
as not capable of managing his own affairs.  

A February 1996 VA field examination, social and industrial 
survey revealed that the examiner tried to locate the 
veteran's house and met a person at a nearby bar who 
identified himself as the veteran's brother who initially was 
reluctant to inform the examiner of the exact location of the 
veteran's house.  After finding the house the examiner met a 
young man dressed in clean sport clothes with a cell phone 
and wearing a cell phone on his waist who exhibited good 
personal hygiene.  The examiner asked this person about the 
veteran and said he was not there.  When asked about his 
relationship he said he lived with the veteran's mother.  
Later the examiner was told by neighbors that the person he 
spoke to at the house was actually the veteran.  The examiner 
returned to the bar and spoke with the brother who confirmed 
that the person he had met was the veteran.  The examiner 
opined that the veteran did not impress as being organic 
(brain damaged).  The examiner had the impression that the 
veteran was trying to fool him.  

The report of a January 1996 VA examination revealed that the 
veteran was accompanied by his mother.  His medical history 
of CHI with loss of consciousness and seizures was discussed.  
He was currently being treated by the VA neurological clinic.  
He was unemployed since service and lived with his sister.  
His subjective complaints were that he felt bored and lonely.  
He reported that he did not remember things.  His mother 
reported he's had this condition since service.  She reported 
that he spends most days in bed and needs supervision and 
attendance at all times.  His mother also reported that he 
would get out of the house and become lost if not attended.  
She also reported he had left sided weakness.  Objective 
findings revealed him to be clean and well dressed in shorts, 
and alert and oriented to person only.  His mood was 
depressed and affect was blunted.  He kept no eye contact.  
He also complained of headaches.  His memory was grossly 
impaired.  He was able to repeat 3 objects to remember but 
not after 30 seconds.  His speech was clear, but 
noncontributory.  He was not hallucinating, not homicidal or 
suicidal.  Insight and judgment appeared nil.  He exhibited 
good impulse control.  He was viewed as incompetent to handle 
VA funds.  After this examination, the results of the 
February 1996 VA Field survey reviewed and was noted to 
clearly contradict the veteran's and his mother's claims and 
reported condition.  The diagnosis was malingering and 
history of head trauma.  His GAF was 0, unspecified.  The 
impression produced by the veteran's behavior and his mother 
reported during the interview gave the impression that the 
veteran was suffering a severe, serious and permanent brain 
damage, fulfilling the diagnosis for post traumatic dementia.  
This intentional production of false symptoms and behavior 
was discovered by the VA social worker in the Field 
Examination Social and Industrial survey.  

VA treatment records from 1997 revealed ongoing treatment for 
complaints that included persistent headaches and memory and 
concentration problems, as shown in records from February 
1997, June 1997 and August 1997.  Although he underwent an 
MRI in April 1997, it could not be interpreted due to 
technical difficulties.  Additionally in August 1997 a VA 
treatment record revealed that the veteran now also 
complained of occasional episodes of auditory and visual 
hallucinations.  He also had problems with restlessness, 
anxiety, poor frustration tolerance, insomnia and 
irritability.  He was married and lived with his wife.  He 
denied alcohol, tobacco or illegal drug use.  Mental status 
examination revealed a normal gait and coordination, no 
involuntary movements.  He was alert, coherent, relevant and 
logical.  There was no perceptual disorder and he was not 
delusional.  He was restless and pacing the office on 
occasions.  He was anxious and depressed mood and affect with 
poor judgment.  He was diagnosed with mental disorder 
secondary to medical condition.  Regarding his headaches, 
they were described in August 1997 as being suggestive of 
migraine type headaches.  He also had partial disorientation, 
memory and concentration problems.  

The veteran's wife testified at a September 1997 hearing that 
the veteran was granted Social Security benefits one year 
earlier, based on incompetence for a "nervous condition."  
An expert witness, psychiatrist Dr. R.C.G., testified that 
the veteran has admitted having referential ideas, anxiety 
with physical manifestations of sweating and hyperventilation 
and has admitted to suicidal thoughts, homicidal thoughts and 
nightmares of being chased.  Socially he was said to isolate 
himself.  Occasionally he neglected taking care of himself 
and his wife had to provide much support and remind him to 
take care of his hygiene.  Intellectually he was said to be 
very concrete and partially disoriented in time.  He could 
not recall one word object after 5 minutes and lacked the 
ability to interpret metaphors.  Dr. R.C.G. testified that 
the veteran was very affected by memory loss, particularly 
for his age.  Dr. R.C.G. stated that he disagreed with the 
January 1996 VA examiner's opinion that the veteran was a 
malingerer but indicated that the veteran's emotional 
reactions were closely related to the blow on his occipital 
region.  The Dr. testified that the veteran never identified 
his identity to him.  The veteran testified that he 
remembered almost nothing from his service days, including 
the injury.  He did not remember being in the service.  His 
mother took him to see the doctor.  He complained about 
having constant headaches.  He was uncertain of who he lived 
with but agreed that he and his wife lived with his parents.  
His wife testified that she knew the veteran since they were 
young and that they were married for two months.  She 
testified that she found out the veteran had been injured in 
service from family members, as they were engaged at the time 
this happened.  She said that since the injury he has been 
significantly affected by both short and long term memory 
loss.  She also testified that he was affected by insomnia, 
and that he hears voices and sees things.  She confirmed that 
they lived with his parents.  

Persistent complaints of chronic headaches and memory 
complaints continued to be reported in VA treatment records 
along with other complaints of a psychiatric nature in 
records from the end of 1997, through 1998.  This included 
records from December 1997 and January 1998 showing ongoing 
complaints of sleep disturbance, disorientation, loss of 
memory and anxiousness.  This also included a February 1998 
treatment record showing similar complaints attributable to 
post concussion syndrome, as those shown in December 1997 and 
January 1998, as well as occasional episodes of auditory 
hallucinations.  Medication was only said to have provided 
temporary relief from his symptoms.  He continued with 
similar symptoms of anxiety, loss of memory, poor frustration 
tolerance, poor impulse control and headaches in records from 
June and August 1998.  However, an August 1998 record 
indicated that an MRI of the brain was normal.  A November 
1998 record noted the veteran's complaints of insomnia, but 
no significant findings were noted on mental status.  

In February 1999 the veteran was admitted to the VA hospital 
for his first psychiatric hospital admission due to auditory 
hallucinations that were telling him to kill his wife.  He 
was admitted to prevent further deterioration of his 
condition.  On admission he was disheveled with poor eye 
contact and was uncooperative.  He was talking and losing 
coherence and was actually hallucinating with the voices 
telling him to kill his wife and himself.  However, he was 
not delusional and was alert and oriented to place and 
person.  He was also partially disoriented to time and 
exhibited poor judgment and insight.  He underwent a 10 day 
hospital course, including 4 days in intensive care.  He 
indicated that he'd been hearing the voices less than 30 
days.  While in the ward, there was no evidence of 
hallucinations, homicidal or suicidal thoughts.  Upon 
discharge he was polite and cooperative with no perceptual 
disorders.  He was diagnosed with psychosis not other 
specified (NOS) status post head trauma in 1993.  His GAF was 
noted to have been 40 on admission and 50 on discharge.  His 
brain MRI of July 1997 was reportedly normal.  

An April 1999 Social Security questionnaire apparently filled 
out by family members indicated that the veteran required 
help with nearly all his activities of daily living.  

In May 1999 the veteran still was reporting memory 
difficulties and still had complaints of hearing voices 
calling his name.  He said that sometimes he feels okay, 
other times he's irritable.  He was vague in describing his 
subjective symptoms.  Mental status examination revealed him 
to be alert, cooperative and casually dressed and was 
significant for his answering "I don't know" or "I don't 
remember" in response to most questions.  

The report of a June 1999 VA examination included a review of 
the records, including the records from the February 1999 
hospitalization and outpatient records from shortly 
thereafter which were recited.  The examiner took note of 
findings from a May 1999 post hospital treatment note which 
stated that the veteran's diagnosis was difficult because of 
vague symptoms that did not meet a clear clinical picture, 
and noted his brain MRI was negative.  The May 1999 treatment 
record was noted to have been negative for any psychotic 
thought or thoughts of harm to self or others but was 
significant for patchy memory, with an assessment suggestive 
of symptoms of memory impairment.  The examiner also 
considered the report of the VA field examination social and 
industrial survey which was a basis for a diagnosis of 
malingering.  The veteran reported not working since his 
discharge from the service.  He referred that his sleep was 
interrupted at night because at times he had the feeling as 
if somebody was calling his name or someone was going by the 
window.  He said he avoided noisy or crowded places.  He 
preferred to stay home and listen to music.  Objective 
findings revealed him to be well built of a very athletic 
type and was casually dressed and groomed.  He was alert, 
perfectly aware of his interview situation and in full 
contact with reality.  His answers to questions were relevant 
coherent and logical.  There were no active delusions or 
hallucinations.  His complaints were rather vague in terms of 
anxiety and interrupted sleep.  He also referred to being 
isolated at home from others.  His affect was adequate.  His 
mood was quite tense.  He was oriented to person, place and 
time.  He alleged not remembering things, but his memory was 
grossly preserved.  His intellectual functioning despite his 
allegations was considered average.  His judgment was fair, 
insight was poor.  He was diagnosed with Axis I cognitive 
disorder, NOS, mild, and Axis II dependent personality 
disorder.  His GAF score was 70.

Also in June 1999 the veteran underwent a Social Security 
examination.  He gave a history of auditory hallucinations, 
anxiety, sleep problems, poor tolerance and irritability.  
Precipitating factors revealed head trauma received in 
service.  He had symptoms 2 to 3 times a week.  Functionally 
he spent most of the day in his mother's house.  His wife 
took care of the house.  He needed supervision while 
traveling due to confusion, lack of concentration and memory 
problems.  He listened to music and went to church.  He did 
not need help with personal needs.  His behavior with others 
was poor due to irritability.  His ability to do simple tasks 
in continuous form was more or less adequate as he could do 
some household tasks.  He had no tolerance to stress and has 
turned physically aggressive towards his wife.  When he had a 
crisis he tended to be alone.  Mental status examination 
revealed his hygiene and dress to be adequate.  He maintained 
eye contact.  His face was expressive of anxiety.  His speech 
was spontaneous and he spoke in normal tone and voice.  He 
was coherent, logical and relevant and associated well with 
his ideas.  He was not homicidal or suicidal.  He seemed 
anxious and hyper alert.  He reported auditory hallucinations 
including command hallucinations to kill himself and his 
wife, but did not present with perceptual hallucinations 
during the interview.  His affect was congruent and 
appropriate, with an anxious mood.  He was oriented to 
person, place and time.  His immediate recall testing 
revealed that he could recall 3 digits in sequence and 
reverse order.  He also remembered 4/5 unrelated words in 5 
minutes.  His recent memory was conserved as he could recall 
what he had for breakfast.  His remote memory was impaired as 
he could not recall when he was born.  His attention span was 
impaired as he was not paying attention to what was said at 
times.  His concentration was also impaired as he could not 
recite months of the year.  His intellectual capacity was 
below average as suggested by his answers in the general 
knowledge, proverbs, calculations etc. suggested that his 
capacity to judge his present reality and to anticipate the 
consequences of his acts was poor as suggested by his violent 
and aggressive behavior, poor impulse control and cognitive 
impairment and hallucinations.  He was not able to manage his 
funds.  His Axis I diagnosis was rule out psychotic disorder 
secondary to head trauma, Axis II was deferred.  His GAF 
score was 20 to 30 percent.  

A July 1999 treatment note revealed that the veteran had 
recently moved to Florida from Puerto Rico.  He stated that 
he was starting to hear voices again.  He could not sleep at 
night and was experiencing acute anxiety attacks.  He had a 
history of recent hospitalization in February 1999.  
Objectively he was alert and oriented and goal directed with 
his mood appearing stable.  He was experiencing 
hallucinations and was also having paranoid ideations.  He 
was anxious and tense and was experiencing acute anxiety.  
The assessment was schizophrenia.  

In August 1999 the veteran underwent an outpatient 
psychiatric evaluation in which the history of head injury 
with subsequent memory problems reported including getting 
lost in familiar places, as well as other problems such as 
anger outbursts and the acute psychotic breaks, which last 
required hospitalization in February 1999.  He was noted to 
have not been able to get a job since service due to problems 
with anger outbursts.  He was currently on Social Security 
disability and lived in Florida with his wife for 2 months.  
Mental status examination revealed that he was fully alert 
and oriented, was in good contact and control, with his mood 
appearing to be appropriate to thought content.  His memory 
appeared impaired.  The diagnosis was Axis I psychosis NOS, 
his GAF was 60.  He was said to definitely have some memory 
deficit and also had some psychotic symptoms.  His anger 
control appeared to be a major problem too.  Plans were made 
to schedule psychiatric testing.  Another note from August 
1999 indicated that the veteran had difficulty with his 
memory and getting lost in familiar places and also had 
difficulty doing a cognitive test, the clock drawing task.  
Later in August 1999 he was said to be doing well with 
Zyprexa and his sleep was improved.  He still had some 
depressive symptoms, felt low and lonely and wanted to 
isolate himself.  He still had significant memory impairment.  
Objectively he was well groomed with a blunted affect and low 
mood.  There was no evidence of psychotic thought.  His 
memory was impaired.  He was assessed with organic brain 
syndrome (OBS), rule out psychosis, NOS.  Records from 
September through October 1999 revealed continued complaints 
of problems with memory and headaches and feeling depressed.  
There were no active psychotic symptoms.  He continued to be 
diagnosed with OBS.  In November 1999 he continued to have 
difficulty with headaches.  He also endorsed feeling bad, and 
getting lost in familiar places.  He also now claimed to have 
problems with coordination.  Objective findings revealed him 
to be in good control and conduct with stable mood.  There 
were no active psychotic symptoms.  He again was assessed 
with OBS.    

VA records from December 1999 through 2000 reflect continued 
issues with severe memory problems, anger problems and 
occasional instances of auditory hallucinations.  Generally 
the mental status findings in these records consistently 
showed that he was alert and oriented to time, place and 
person, his speech was normal, thought processes were goal 
directed and logical, with no active auditory or visual 
hallucinations, no homicidal or suicidal ideations.  In 
December 1999 he complained that his short term memory was 
impaired and that he would get lost, but if he sat down and 
relaxed could remember how to find his way home.  He also 
reported that he was irritable and easily frustrated with 
some episodes of angry outbursts without violence.  He was 
assessed with OBS and psychosis, NOS, which was the same 
diagnosis given in the subsequent records through 2000.  His 
GAF was 50 in December 1999.  

In February 2000 he complained that his auditory 
hallucinations of hearing voices had returned and his memory 
deficit per testing was severe.  He was noted to be 
adequately groomed but mildly disheveled.  In March 2000 he 
reported that he was not doing well, felt moody and wanted to 
be alone.  He still had episodes of flash anger, memory 
problems and occasional disorientation.  He also complained 
of hearing voices and nightmares.  On objective examination, 
the treating doctor commented that the veteran appeared much 
more disoriented than his existing 10 percent rating and 
encouraged the veteran to apply for an increased rating.  In 
April 2000 the veteran told the doctor that he had been 
turned down for an increased rating and showed him the 
paperwork.  The doctor opined that the veteran was 
unemployable at this time, and he was noted to be on Social 
Security disability.  Preliminary psychiatric testing 
indicated severe memory impairment.  He had periods of 
confusion and disorientation and also had some periods of 
frustration with resultant very angry outbursts.  He 
indicated that when he becomes this way he usually withdraws 
into his room.  Again the doctor stated that the veteran 
deserves a higher disability rating.  His diagnosis was the 
same as in December 1999 and his GAF was again 50.  

In May 2000 he presented with his wife as usual.  He had been 
taking the medications as prescribed but still had episodes 
of "wanting to rip peoples heads off."  He had no history 
of reported violence.  He was sleeping better but continued 
having auditory hallucinations.  He was frustrated with his 
anger, irritability and memory problems.  He was again 
considered unemployable due to his memory deficit from the 
head trauma.  His memory and concentration were impaired on 
objective examination.  The diagnosis continued to be 
unchanged.  A May 2000 addendum reiterated the doctor's 
opinion that the veteran was unemployable due to his 
emotional lability and severe memory deficit due to his head 
trauma, with psychiatric test results pointed to as support 
for this opinion.  He was noted to be unable to recall recent 
events and directions.  His wife had to monitor him and keep 
up with all his appointments and medications.  His emotional 
lability would preclude work with the public and solitary 
work would be impossible due to his memory deficits.  

The report of a March 2001 VA examination includes a claims 
file review and examination of the veteran.  The veteran gave 
very vague answers to all questions and stated that he does 
not know dates and thought the year was 2000.  He reported 
having a hard time with concentration, insomnia, paranoia and 
memory.  He was a very poor historian and endorsed no 
symptoms when asked direct questions and endorsed no symptoms 
when asked open ended questions.  His history of prior VA 
examinations was noted to include a diagnosis of malingering 
in January 1996.  He was currently followed by mental health 
and has been diagnosed by his mental health primary care 
doctor with organic brain syndrome (OBS) and psychosis NOS 
with a GAF of 50.  His primary care doctor was noted to have 
stated in May 2000 that the veteran was unemployable due to 
emotional lability and severe memory deficit due to head 
trauma.  His psychiatric testing was noted to show severe 
memory impairment.  His doctor had also indicated that the 
veteran's emotional lability and anger would preclude working 
with the public and that solitary work would be impossible 
due to his memory deficits.  The examiner also reviewed the 
prior psychiatric test results where the results were invalid 
and it was deemed possible that he was exaggerating his 
symptoms as well as the VA field examination where the 
examiner thought the veteran was trying to fool him.  
Currently the veteran reported that he spends the majority of 
his time isolated in his room in the dark.  He said that he 
may go out of the house on occasion.  He did not like to be 
out more than a few minutes at a time.  He may go out 2 times 
a day and preferred going out at night.  Regarding his social 
relationships, he was noted to have been married since 1997, 
and lived with his wife, who was noted to be working on her 
masters degree, but denied sexual relationships with her as 
she wasn't interested.  He reported not being able to work 
since 1995.  He denied the use of drugs or alcohol.  

Mental status examination revealed him to have adequate 
grooming and hygiene, although he was unshaven and his hair 
wasn't combed.  He dressed casually and exhibited slight 
psychomotor retardation.  It was unclear whether he was 
cooperative or uncooperative with the examiner given his 
decreased concentration and memory.  He was pleasant and his 
mood was described as depressed.  His affect was blunted and 
at time inappropriate laughter or smiling was noted.  His 
thoughts were logical and goal directed.  His insight and 
judgment were fair.  He was competent for VA purposes.  The 
impression was that the veteran had multiple symptoms of 
cognitive disorder and reported a history of psychotic 
symptoms but none were demonstrated currently.  Due to this 
examination being incomplete due to his vague answers, the 
examiner could no state how his symptoms would impair his 
occupational functioning.  From a logical standpoint it would 
seem severe and seemed as though his ability to function 
socially would be severely impaired but he was noted to have 
gotten married in 1997 to a highly intelligent and attractive 
woman and had been able to maintain this marriage even though 
his symptoms began in 1995.  The examiner recommended further 
testing such as intense neuropsychiatric testing be carried 
out to ascertain how he is able to function.  The diagnosis 
was Axis I, rule out cognitive disorder NOS, Axis II OBS.  
His GAF was 0.  Due to the incompleteness of the examination, 
the examiner was unable to give a GAF score, but would give a 
further opinion on the Axis I-V diagnoses once comprehensive 
testing was completed.  

Also in March 2001 the veteran was seen at the clinic, 
without his wife, but brought by another relative, as he 
could not get to the clinic alone without getting lost.  He 
continued with treatment of Seraquel for psychotic symptoms 
but reported more than 2 weeks of a low mood and feeling very 
depressed.  There were no stressors causing such symptoms.  
His anxiety was bothersome, but his sleep was good.  He 
reported a continued decline in his memory.  Objective 
findings revealed him to be adequately groomed, although 
unshaven, and with a somewhat blunted affect.  As with 
earlier records the mental status findings showed that his 
speech was normal, thought processes were goal directed and 
logical, with no active auditory or visual hallucinations, no 
homicidal or suicidal ideations.  His memory and 
concentration continued to be poor.  He was diagnosed with 
OBS, and depression, NOS.  

In April 2001 the veteran underwent another VA examination, 
after being administered a battery of tests, the result of 
which suggested a significant impairment in his ability to 
engage in general problem solving and abstract reasoning.  
The findings suggested a global impairment in his 
neurological functioning.  This would be consistent with a 
history of traumatic brain injury.  The personality testing 
was considered valid though somewhat elevated which 
represented an excessive endorsement of psychopathology.  The 
underlying profile was one with a strong focus on physical 
health, extreme emotionality and anxiety.  Such individuals 
were often confused with their thinking processes.  At the 
time of testing, the veteran was a very poor historian and 
had difficulty recalling any details of the incident.  He had 
trouble confirming any of his background information and 
could not significantly add to information regarding his 
treatment.  The claims file and computer records were 
reviewed.  The veteran was alert and oriented to all spheres 
and was competent for VA purposes.  The veteran did not 
appear to have an obvious impairment in thought processes or 
communication, delusions, hallucinations or inappropriate 
behavior.  He denied any suicidal or homicidal thinking.  He 
did appear capable of activities of daily living but did not 
demonstrate full functioning of memory.  There was no 
ritualistic behavior or panic attacks noted and no PTSD 
symptoms endorsed.  The diagnosis was cognitive disorder, NOS 
and psychotic disorder secondary to traumatic brain injury.  
There was no Axis II diagnosis.  His GAF was 45.  

In August 2001 the veteran was seen with complaints of 
feeling very depressed, and said that an increase in 
medication dosage did not help.  He still had complaints of 
anger and irritability and again complained of auditory 
hallucinations.  Objective findings were significant for 
blunted affect with some inappropriate smiling, but otherwise 
was negative for psychomotor agitation, active auditory or 
visual hallucinations, no homicidal or suicidal ideations.  
He was diagnosed with OBS and depression NOS.  His GAF was 
48.  

In November 2001 the veteran was seen at the clinic with his 
wife and 15 day old baby and claimed to be much improved from 
the last visit.  He said he was tolerating the baby's crying 
more than expected, but still had auditory hallucinations and 
much anxiety and irritability improved with seroquel.  
Objective findings and the diagnosis were the same as earlier 
findings, except some truncal movement was noted, although he 
was able to stop when it was called to his attention.  The 
diagnosis was the same as in August 2001.  

In January 2002 the veteran was seen by psychiatry 
accompanied by his wife.  He was taking his meds as 
prescribed and was most bothered by anxiety.  He slept about 
4 hours a day, and would wake up due to bad dreams.  He no 
longer heard auditory hallucinations, but continued to feel 
low for about 3 days a week, and preferred to be alone at 
those times.  His wife said he was mostly argumentative and 
irritable with her but the veteran stated that this happened 
on the days he wanted to be left alone.  Objective findings 
were the same as earlier although he showed some mild 
psychomotor agitation of shifting in his seat/fidgeting.  He 
was more talkative and expressive than in prior appointment.  
The diagnosis was unchanged. 

An April 2002 follow up revealed the veteran to now report 
increased auditory hallucinations, ongoing memory impairment 
and complaints of occasional depression.  His sleep was still 
fragmented.  He failed to mention that his wife and baby were 
moving to Puerto Rico without him for an indefinite period of 
time.  This information was given by the wife who indicated 
other relatives would be caring for him.  The wife indicated 
that the veteran did not seem upset by this decision.  His 
diagnosis remained OBS, and depression NOS, and his GAF score 
was 45.  

By May 2002 the veteran reported that an increased dose of 
antipsychotic medications had improved his auditory 
hallucinations and he was sleeping better.  He was taking 
medications as directed.  His daily activity consisted of 
walking around the neighborhood and watering plants.  He 
reported that his wife and daughter were leaving for Puerto 
Rico for an extended stay and he did not exhibit much emotion 
about this.  Objectively he was adequately groomed, unshaven 
alert and oriented.  His affect had some fullness, he was 
smiling at times and his mood was described as not so bad.  
The rest of the objective findings were the same as earlier 
records with no homicidal or suicidal ideations, etc.  The 
diagnosis remained unchanged and the GAF was still at 45.  

At a September 2002 follow up the veteran was now living with 
his 20 year old nephew and his 27 year old sister.  His wife 
had returned to Puerto Rico about 3 months ago.  He said he 
sometimes gets sad and tearful about it, but not often.  The 
doctor noted that he seemed more relaxed and euthymic.  He 
only showered and shaved at the prompting of his sister and 
spent his days watching TV, walking outside and watering 
plants.  Objectively he was dressed casually, was unshaven 
and needed a haircut.  His affect had some fullness; he was 
smiling at times.  Psychomotor movement showed him to be 
doing some rocking type of truncal movements.  He had some 
difficulty choosing words.  The rest of the objective 
findings were the same as earlier records with no homicidal 
or suicidal ideations, etc.  The Axis I diagnosis was OBS 
(with psychosis) and depression NOS.  His GAF was 45.   

The report of a January 2003 psychiatry follow up note 
revealed the veteran to attend alone, as his sister who he 
lived with dropped him off for the appointment.  He had 
visited his wife and daughter in Puerto Rico over the 
holidays and said he missed them but not as much as when they 
first left.  He seemed ambivalent about a possible divorce 
and expressed that he would not want to live in Puerto Rico 
even if he could with his wife and child.  He felt he got 
better care at the VA.  He said he was still easily confused 
and found it hard to keep up with things.  His daily routine 
was the same as that shown in September 20002.  He said he 
slept well but occasionally felt low.  His appetite was good.  
He was more talkative than on the previous visit.  He was 
unsure if he feels anxiety and was unsure whether his 
frequent truncal movements and fidgeting occurred more at 
home or just when anxious.  His nephew during a prior visit 
was noted to have said that he only fidgeted when anxious 
which rarely happened at home.  He still heard voices, but 
only rarely, about once a week, usually at night.  
Objectively he was clean and unshaven, dressed in sweat 
attire.  He appeared anxious but denied feeling so.  He said 
his mood was pretty good and was actually the most talkative, 
logical and with the most organized thoughts that this 
provider had seen in him.  He still had the same truncal 
movements and bouncing legs as in the previous records, but 
could stop if it was pointed out to him.  The rest of the 
objective findings were the same as earlier records.  His 
memory and concentration were severely impaired.  His was 
diagnosed with OBS and depressive disorder, NOS.  His GAF was 
now 49.  

In April 2003 the veteran seemed about the same, but then 
later said he has been very depressed and somewhat agitated 
at night.  He had been bothered by watching Iraq war 
coverage.  He was not resting well and felt his thoughts were 
scattered.  The scattered thoughts was new to him.  He still 
heard some voices.  He could not recall thoughts in his head 
at times.  He was planning to visit family in Puerto Rico 
again for a couple of months.  His sister was presently ill.  
Objectively he was disheveled, and unshaven with dark circles 
under his eyes.  He became less fidgety as the appointment 
went on.  He was alert and oriented to his place and self 
only.  His affect was blunted and mood was depressed.  His 
speech continued to be normal in rate and volume and tone.  
He also continued with goal directed thought and no homicidal 
or suicidal ideations, as shown in the earlier records.  The 
diagnosis and GAF score of 49 was unchanged from January 
2003.  

A record dated in July 2003 stated that the veteran had 
recently visited his wife in Puerto Rico and that she wanted 
him to move there, but he wished to stay where he was because 
the healthcare is better.  He was feeling low about 2-3 days 
a week.  He slept alot when depressed.  He took medication as 
directed, with a pill schedule set up by his sister.  He was 
much less anxious.  He still took walks and tried to help 
around the house as directed.  Objectively he was disheveled, 
unshaven, with dark circles under his eyes and somewhat 
malodorous.  He was much less fidgety than before.  He was 
alert and oriented to place and self.  His affect was 
constricted although there was some fullness briefly and mood 
was still somewhat depressed.  He was more talkative and 
thought processes continued to be the same as in February 
2003 and earlier.  His memory and concentration were still 
poor and he was noted to get lost if he tried to use the bus 
system.  His diagnosis was unchanged and GAF score was 49.   

By the time of an October 2003 follow-up, he reported an 
increase in auditory hallucinations of voices telling him to 
leave, etc.  He still had low feelings, though they decreased 
to about 1-2 days a week.  He had been moving around alot 
between his brother's homes and his sister was noted to have 
kept more stability for him by setting up a pill planner for 
him.  Therefore he was now not taking his medication 
consistently, which may account for a worsening of his 
symptoms.  He talked to his wife and daughter twice a month.  
She still wanted him to move to Puerto Rico and he planned to 
visit again next month.  His brother brought him to the 
appointment but he would have to take the bus back home and 
was noted to frequently get lost.  Objectively he again was 
noted to be disheveled and unshaven, with dark circles under 
his eyes.  He was still a bit fidgety and said this tended to 
happen at appointments more.  He was alert and oriented to 
place and self.  Affect was constricted, but there was some 
brief fullness and smiling when he spoke of his daughter.  
His mood was not as low.  The rest of his mental status 
findings were the same as before.  His GAF was 46.  

Of record are letters dated in July 2003 and October 2003 
written by his VA psychiatrist stating that the veteran was 
suffering from a traumatic brain injury and would need 
special assistance in boarding the plane and reaching his 
destination.  

Regarding other disability from the head trauma besides 
cognitive/dementia problems, treatment records from January 
2003 and October 2003 are significant for recording a 
diagnosis of OBS with secondary headache, stable pattern, 
Fiorocet helps.  

A January 2004 record reflects that the veteran returned from 
a 2 month stay in Puerto Rico.  He had stayed with his mother 
and visited his wife and daughter.  They were separated, not 
divorced.  He said he felt better and more consistently took 
his medications in Puerto Rico.  While back in Florida, he 
stayed with his brother and forgot to take his medications.  
However he indicated that his medical treatment was better in 
Florida.  He did plan to go back to Puerto Rico in a few more 
weeks for a visit.  His appearance was less fidgety and he 
seemed more at ease.  His mood was improved and other mental 
status were the same as earlier ones.  His diagnosis was 
unchanged and his GAF score was 46.  

A May 2004 general medical note continued to note secondary 
headaches, stable pattern, Fiorcet helps.  Also noted was OBA 
with psychosis, previous traumatic brain injury followed by 
mental health clinic.  

The report of a September 2004 VA treatment record revealed 
that the veteran reported that for the past 2 weeks he had 
been feeling sad and down, with associated paranoia.  He had 
recently returned from Puerto Rico and missed his family.  He 
claimed he was doing better in Puerto Rico as he was kept 
busy by his family members.  He now lived with his brother 
who worked and was out of the house 7-9 hours a day.  He 
endorsed sadness and auditory hallucinations telling him to 
move to Puerto Rico.  He still denied suicidal ideations or 
other psychotic symptoms.  His problems included remembering 
to take his medications.  He had missed 1 to 2 doses of 
Seroquel this week.  He also felt the medications were not 
working as well as before.  He discussed possibly moving to 
Puerto Rico.  Objectively he was alert and oriented times 3, 
pleasant, cooperative, but still disheveled and unshaven in 
appearance.  His mood was sad with a dysphoric affect.  His 
speech was normal in rate and volume, thought processes were 
logical and relevant.  Thought content was without psychotic 
hallucinations.  His insight and judgment were limited and he 
had impairment of recent and long term memory.  There was no 
psychomotor agitation or retardation.  The assessment was 
cognitive disorder, NOS and depressive disorder, NOS.  His 
GAF score was 52.  He was viewed as not being a danger to 
himself or others.  

The report of an April 2005 VA examination included claims 
file review and examination of the veteran.  His age at the 
time of this examination was 34.  The history of brain injury 
was given.  His current complaints were that he was mostly 
bothered by depression and command hallucinations but was 
unable to remember much about his remote or recent past.  He 
said he was in the process of getting a divorce because he 
had tried to choke his wife.  He lived with his brother who 
was his caretaker.  He complained of sadness and crying 
spells.  He neglected his activities of daily living, had 
racing thoughts and forgot most things including his 
medications.  His brother had to remind him to do things like 
shower.  His brother also cooked for him and drove him to 
appointments.  He planned to move to Puerto Rico to live with 
his mother.  He could not remember his injury but recalled 
being hospitalized for a suicide attempt and also tried to 
kill his wife because a command hallucination told him to.  
His medical history was said to include migraine, depression, 
other specified organic brain syndrome, insomnia at times.  
He could not perform activities of daily living.  

Mental status examination revealed him to be alert, and 
anxious but cooperative.  He was casually attired and 
marginally groomed.  He had been at the clinic since 7 am and 
it was now 2:30 pm.  His affect was flat, his mood dysphoric 
and anxious.  His speech was normal, hesitant.  He had fair 
eye contact.  His thought process was logical and relevant at 
times.  His recent and remote memory were globally impaired.  
There were no current suicidal, homicidal thoughts, and no 
psychomotor retardation, although some agitation was noted.  
The Axis I diagnosis was organic affective syndrome with 
psychotic features and memory disorder.  No Axis II diagnosis 
was made.  His GAF was 38.  

The examiner summarized that the veteran was a moderately 
severe organic affective syndrome with psychotic features and 
severe memory disorder.  He was viewed as largely 
nonfunctional and in need of 24 hour supervision.  He was 
unemployable and severely impaired both socially and 
occupationally.  Regarding the VA's request for the examiner 
to reconcile current and previous GAF scores, the examiner 
deemed this unreasonable.  This was because GAF scores are 
accurate to within + or -10 points, and various providers had 
different skills at arriving at a GAF score.  The veteran had 
fairly good remaining social skills which could lead to 
higher scores than an assessment of his functional capacity 
could lead to.  A current MRI would be helpful to assess the 
extent of residual damage.  An addendum dated in April 2005 
indicated that attempts to contact the veteran were not 
successful and another addendum dated in April 2005 indicated 
that the MRI was cancelled by the neurologist who viewed it 
as unnecessary.  

A June 2005 MRI showed an impression of minimal increased 
periventricular white matter most likely secondary to 
microvascular changes. 

A March 2006 VA examination consisting solely of claims file 
review noted that the prior examination of April 2005 did not 
address whether the veteran now suffered from OBS and if so, 
whether this was a result of his service-connected head 
injury.  The examiner confirmed review of the evidence in the 
claims file.  The veteran's past medical history was noted to 
be significant for migraine and his psychiatric history was 
discussed in detail.  The examiner noted that a review of the 
records showed continued symptoms of depression and anxiety 
and some mild paranoia with some noncompliance with 
medication noted.  At his last VA visit in November 2005 the 
veteran was noted to have been off his medications for 3 to 4 
weeks.  Aside from depression and anxiety and mild psychotic 
symptoms there was no other indications of a history of other 
psychiatric disorders such as bipolar disorder, obsessive 
compulsive disorder, panic disorder, post-traumatic stress 
disorder (PTSD) or substance abuse.  Socially the veteran was 
said to have an estranged marriage and 2 children.  His 
psychiatric symptoms were said to render him unemployable and 
severely impaired with regards to social and occupational 
function.  He appeared to have a problem with basic 
activities of daily living and needed 24 hour assistance.  

Based on review of the claims file the examiner opined that 
the veteran did seem to have some sort of cognitive 
dysfunction as well as an affective problem.  The VA's 
request was noted to be for an opinion as to whether the 
veteran now suffered from OBS.  The examiner stated that OBS 
was no longer recognized by the DSM-IV, so the answer would 
be no.  Based on the DSM-IV and records reviewed, the 
diagnosis would be cognitive disorder, NOS.  His symptoms 
were also consistent with depressive disorder NOS.  The 
examiner further thought the veteran met the DSM criteria for 
PTSD with some depressive symptoms including irritability, 
sleeping difficulty and isolated behavior mostly due to PTSD.  
The Axis I diagnosis was cognitive disorder, NOS and 
depressive disorder, NOS.  The Axis III diagnosis was 
significant for head trauma and migraines.  His GAF based on 
a chart review would be in the lower 30's as the veteran 
appeared nonfunctional in social, occupational and 
psychiatric functioning.  The examiner also opined that it 
was likely that the veteran's cognitive problems and 
affective symptoms were secondary to head trauma sustained in 
1993, with closed head trauma and seizure like activity.  Any 
further specific questions would require actual examination 
of the veteran.  

Based upon review of the evidence discussed in detail above, 
the Board finds that with application of reasonable doubt, 
and the more favorable criteria governing dementia associated 
with brain trauma which was in effect prior to November 7, 
1996, staged increased ratings are warranted ranging from 50, 
70 to 100 percent rating for this disorder from initial 
entitlement.  The effective dates of the staged ratings will 
be discussed below.  

The evidence reveals objective evidence suggestive of multi 
infarct dementia as shown in the most recent brain MRI 
finding of June 2005 which yielded an impression of minimal 
increased perivetrincular white matter most likely secondary 
to microvascular changes.  Repeatedly medical opinions have 
diagnosed OBS and have opined that both cognitive and 
affective deficiencies were related to brain trauma.  The 
most recent VA medical opinion obtained in March 2006 based 
on claims file review that included the June 2005 MRI report 
contained an opinion stating that the cognitive problems and 
affective symptoms were secondary to head trauma.  Thus with 
evidence of multi infarct dementia of record, a consideration 
in excess of the current 10 percent contemplated under 
Diagnostic Code 8045 for subjective complaints such as 
headaches, dizziness, insomnia, etc is necessary.  As the 
primary disability in this matter is of a psychiatric nature 
the Board must consider the applicable Diagnostic Codes in 
effect prior to and after November 7, 1996.

Overall, the findings from the VA treatment records and 
examination reports suggest that from the time of initial 
entitlement to December 6, 1999, his symptoms from head 
injury were productive of considerable impairment of social 
and industrial adaptability, that more closely resembles the 
criteria for a 50 percent rating.  Generally his symptoms 
over this period of time included memory impairment, 
concentration problems, emotional lability, and occasional 
problems with hallucinations which overall were shown to be 
considerably disabling.  However these symptoms did not 
reflect severe impairment that would warrant a 70 percent 
rating prior to December 6, 1999.  A clear indication of the 
true symptomatology could not be obtained in the records and 
examination reports from 1995 and 1996 when there were 
questions raised about the possibility of symptom 
exaggeration raised in VA examination reports and field 
studies around that time.  Contradictory findings were shown 
in the January 1996 Social Security examination where the 
veteran seemed disheveled and had illogical thought processes 
and thought blocking, but no evidence of psychotic thought or 
harmful thoughts.  Shortly thereafter, the February 1996 VA 
field examination indicated that the veteran was well dressed 
and did not exhibit obvious signs of an organic mental 
disorder and he was diagnosed with malingering in the January 
1996 VA examination.  However subsequent records prior to 
December 6, 1999 do reflect credible symptoms that would be 
considered as meeting the criteria for a 50 percent rating 
under the old or new criteria for mental disorders.  

The symptoms prior to December 6, 1999 were noted to 
fluctuate in severity, with GAF scores fluctuating from 40 to 
50 during a period of temporary decompensation in February 
1999 when he was hospitalized for auditory hallucinations of 
a homicidal nature, to as high as 70 in a June 1999 VA 
examination only a few months later.  Another examination for 
Social Security suggested that his GAF score was 20 to 30 
percent, with some impairment of recent and remote memory and 
a history of harmful hallucinations, but the actual findings 
on mental status examination showed that he could recall 4 
out of 5 words and what he had for breakfast and he was 
clear, coherent and logical on interview, with no sign of 
active psychosis.  His GAF continued to be relatively high of 
60 in August 1999, and he had good contact and control with 
appropriate mood, although he had complaints of some 
psychotic symptoms and memory problems causing him to get 
lost in familiar places.  Later in August 1999, his symptoms 
were improved somewhat by medication.  In November 1999 he 
continued with similar complaints of getting lost in familiar 
places and feeling bad, but with objective findings of good 
control with stable mood and no active psychotic symptoms.  
Again, the evidence overall is shown to more closely resemble 
the criteria for a 50 percent rating, but no more.  

As of December 6, 1999 and up to the time of the April 6, 
2005 VA examination, the veteran's symptoms progressed to the 
point where they more closely resemble a severe impairment of 
social and industrial adaptability which warrants a 70 
percent rating under the former criteria for psychiatric 
disorders.  The record from December 6, 1999 showed a GAF 
score of 50 which indicates serious symptoms, with his 
symptoms said to include emotional lability and severe memory 
deficits, with his memory so impaired that he got lost on his 
way home.  Subsequent GAF scores now fluctuated between 50 
and lower scores, including scores in the mid 40's, 
indicative of persistently severe symptoms.  Also around this 
time, his appearance, which was previously adequate with some 
fluctuations, consistently began to look disheveled.  By 
February 2000, he began hearing voices again, and his memory 
deficit was severe and his GAF was 50.  The March 2001 VA 
examination, was significant for objective findings of 
blunted affect, inappropriate laughter and facial 
expressions.  His GAF scores dropped to 45 in an April 2001 
VA examination, and ranged from 45 to 48 in subsequent VA 
treatment records through the end of 2002, but mostly staying 
at 45.  In 2003 his GAF scores improved somewhat, and ranged 
from 46 to 49, mostly around 49.  In 2004 the GAF scores 
fluctuated from 46 to 52.  During this time his overall 
symptoms remained consistent with severe psychiatric 
disability shown in these records.

However the veteran's symptoms during this time period from 
December 6, 1999 to April 6, 2005 did not result in 
impairment of intellectual functions, orientation, memory and 
judgment, and lability and shallowness of affect of such 
extent, severity, depth, and persistence as to produce total 
social and industrial inadaptability.  Nor did they cause 
total occupational and social impairment, due to such 
symptoms as: gross impairment in thought processes or 
communication; persistent delusions or hallucinations; 
grossly inappropriate behavior; persistent danger of hurting 
self or others; intermittent inability to perform activities 
of daily living (including maintenance of minimal personal 
hygiene); disorientation to time or place; memory loss for 
names of close relatives, own occupation, or own name.  Thus 
a higher rating is not warranted under the old or new 
criteria during this time.  The records and examinations 
during this time reflected that while severely disabled by 
his symptoms, he was at least able to maintain social 
relationships with family members and his spouse, and was 
able to travel back and forth to Puerto Rico for visits, and 
could generally perform his activities of daily living.  
Objectively he repeatedly showed poor memory and 
concentration, but did not exhibit overtly psychotic thought 
and was oriented at least to place and self.  

As of the time of the April 6, 2005 VA examination, the 
veteran's symptoms from his head injury more closely resemble 
indicated impairment of intellectual functions, orientation, 
memory and judgment, and lability and shallowness of affect 
of such extent, severity, depth, and persistence as to 
produce total social and industrial inadaptability.  This is 
the criteria for a 100 percent rating under the more 
favorable 38 C.F.R. § 4.132, Diagnostic Code 9304 (1996).  It 
is at this time that while living with his brother, he was 
generally neglecting his activities of daily living on a 
persistent basis, forgetting to take his medications and 
forgetting to perform basic hygiene.  He apparently had tried 
to choke his wife.  He was now persistently bothered by 
command hallucinations, depression and was unable to remember 
much about his remote or recent past.  His memory was now 
globally impaired.  His GAF was now 38.  Subsequently a March 
2006 VA claims file review opined that the veteran's GAF 
scores are now in the lower 30's and that the veteran 
requires 24 hour assistance.  This examiner also related all 
of the veteran's cognitive and psychotic thought to the brain 
trauma.  

In summary, the evidence reflects that from prior to December 
6, 1999, the veteran's head injury residuals more closely 
resemble the criteria for a 50 percent rating.  Between 
December 6, 1999 and April 6, 2005, these residuals more 
closely resemble the criteria for a 70 percent rating.  As of 
April 6, 2005, the residuals more closely resemble the 
criteria for a 100 percent rating.  

As the veteran is currently in receipt of the highest 
schedular evaluation for this disorder, there is no need to 
address the potential applicability of 38 C.F.R. § 3.321.


ORDER

An initial schedular evaluation of 50 percent for a cognitive 
disorder, NOS is granted prior to December 6, 1999, subject 
to the laws and regulations governing the award of monetary 
benefits.

A schedular evaluation of 50 percent for a cognitive 
disorder, NOS is granted from December 6, 1999 to April 6, 
2005, subject to the laws and regulations governing the award 
of monetary benefits.

As of April 6, 2005, a schedular evaluation of 100 percent 
for a cognitive disorder, NOS is granted, subject to the laws 
and regulations governing the award of monetary benefits.



____________________________________________
A. BRYANT
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


